DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 05/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.	The following claims are objected for informality;
3-1.	Claim 1 is objected for unclear phrase syntax by reciting;
“determining, for a conversion between a first video block of a video and a bitstream of the video, to disable use of an explicit scaling matrix in a scaling tool due to a differential coding tool being applied for the first video block; and
performing the conversion based on the determining, wherein the scaling tool comprises:”
It is not clear how the process of performing the conversion of a video block….based on the scaling matrix could be completed, while the explicit scaling matrix had been a priory disabled at the previous limitation.  
	The closest claim interpretation given for examination is based on phrase composition syntax rules and the definitions provided in specification related to the video processing method claimed, as further suggested for Applicant’s consideration;
“converting a video block to generate a coded bitstream based on block differential pulse code modulation video processing and performing the conversion without the use of a scaling tool by disabling the explicit signaling of the scaling  matrix; and
	performing the conversion based on the determining 
	Clarification is recommended.
3-2.	Applicant is advised that Claim 18 reciting at preamble;
“ 18. A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises:
determining, for a first video block of a video, to disable use of an explicit scaling matrix in a scaling tool due to a differential coding tool being applied for the first video block; and 
generating the bistream based on the determination, wherein the scaling tool comprises: 
scaling at least some coefficients representing the first video block during encoding; or 
descaling at least some coefficients from the bitstream during decoding.”, is 
interpreted under the provisions of;
MPEP 707.07(f) Limitations in Preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
However, for the purpose of this examination, a reference is drawn from specification at Par.[0366] and Fig.1, element 130b, identifying a server and storage (not claimed but inferred to represent the storage at a server), where such storage could not support the rationale of a process performing the claimed limitations for being proprietary to an encoder or decoder further reciting in summary, e.g., determining…., generating…, scaling…., descaling…., at the claimed limitations, which in fact require processing and execution not feasibly performed at the storage device of the server 103b.
For brevity, Examiner will not consider the disjoint matter of a storage “server” inferred from the preamble performing processing of the above referenced limitations and consequentially will give sole consideration to the recited limitations according to the ordinary meaning given in the art and as previously established at specification. 
In response to Examiner’s interpretation, Applicants are suggested to amend the claim according to above analysis in view of the suggested remarks, pertaining to a subsequent Office Action.
Duplicate Claim Warning
4.	Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18 when consideration is given the claim objection established at point 3-2, above.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Specifically both claims 15 and 18 along with their dependent claims are deemed to be substantially identical, in lieu of the Objection raised to the interpretation of claim 18, reciting a similar non-transitory computer-readable recording medium, performing identically recited limiting steps. 
Claim 17 is objected to as being a substantial duplicate of claim 20 representing a non-transitory computer-readable recording medium and reciting the claim limitations in haec verba.
Consideration is required to the above objections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently does not name joint inventors. 
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over PALURI, Seethal et al., (hereinafter PALURI’299) AHG17: “APS support for default and user defined scaling matrices” (JVET-O0299): Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC I/SC 29/WG 11, 15th Meeting: Gothenburg, SE, 3-12 Jul. 2019 (12.07.2019) and TOMA, Tadamasa et al. (hereinafter TOMA) AHGIO: Quantization matrices for 9-17MTSCUVET-M0083-v1) Joint Video Experts Team (TVET) of ITU-T5G 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 13th Meeting: Marrakesh. MA 18 Jan.2019(18.01.2019) in view of Yoshitaka Morigami et al., (hereinafter Morigami) (US 2015/0043637).
Re Claim 1. PALURI’299 discloses, a method of processing video data (Abstract), comprising: 
determining, for a conversion between a first video block of a video and a bitstream of the video, to disable use of an explicit scaling matrix in a scaling tool due to a differential coding tool being applied for the first video block (applying a video block data conversion without applying a scaling list process to the transform coefficients in OFF mode at Abstract, as indicated by the disable flag, scaling_list_enabled_flag ==0 by which explicit scaling list is not signaled to decoder, Introduction); and 
performing the conversion based on the determining, wherein the scaling tool comprises (performing the transform coefficients conversion according to the scaling_list_enabled_flag, Introduction and citing;


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
): 
scaling at least some coefficients representing the first video  block during encoding (during encoding performing the scaling of at least the block coefficients of a slice as signaled in the slice_header, by the flag slice_scaling_list_present_flag, at Table 5 and signaling syntax at Ch.2-3); or 
descaling at least some coefficients from the bitstream during decoding (the decoding process similarly using the scaling process in reverse order at the prediction loop, as signaled by the scaling list flag to reconstruct the original current blocks of the encoded video, e.g., using the intra prediction copy IBC, according to MatrixType coding modes in versatile video coding VVC, i.e., for encoding/decoding as specified at the Ch.1 Background


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
).  
The art to Toma, emphasizes the application of the scaling matrices in the video coding i.e., encoding/decoding as claimed;
determining, for a conversion between a first video block of a video and a bitstream of the video, to disable use of an explicit scaling matrix in a scaling tool due to a differential coding tool being applied for the first video block; and 
performing the conversion based on the determining, wherein the scaling tool comprises: 
scaling at least some coefficients representing the first video block during encoding; or 
descaling at least some coefficients from the bitstream during decoding.  
(by expressly teaching the application of scaled quantization matrices for basis transform functions DCT/DST, being selected from the multiple transform sets (MTS) for different coding unit CU sizes, Table 1, Ch.3 Proposal and using the scaling list flag scaling_list_enabled_flag, being signaled via SPS, or PPS according to the transform type selected during coding Ch.3.1.1 and scaling the list data at code in Ch.3.1.2, as it is further specified in Ch.8 ANNEX Pg.7-10 by matrix size in Table 7-3, or by for intra prediction mode coding inferring the encoding and decoding process based on scaling matrices, Table 7-4, Pg.10-13).
	The ordinary skilled in the art would have found obvious to associate the teachings of PALURI relying on a video coding process signaling the scaling matrix flag in a similar manner identified in the combined art to Toma, by which signaling flag, improving the redundancy of signaling in the bitstream and to decoder, thus deeming the combination predictable.
	However, the combined arts to PALURI and Toma rely on describing the scaling process while the prediction process is implied as being inversely applied at decoder, thus directing to the art to Morigami for expressly teaching the claimed descaling i.e, the inverse application of scaling as part of the picture reconstruction as taught,
scaling at least some coefficients representing the first video block during encoding (scaling the video blocks and signaling the scaling list and the respective syntax per Fig.12, Par.[0212]-[0219] and Fig.13, Par.[0220]-[0238] at encoder per Fig. 7-10); or 
descaling at least some coefficients from the bitstream during decoding (along in the decoding process, inversely scaling i.e., descaling, at unit 303 element 331 at Fig.14-15 of a decoder, Par.[0239]-[0251]).
The ordinary skilled in the art would have found obvious to associate the teachings of PALURI relying on a video coding process signaling the scaling matrix flag in a similar manner identified in the combined art to Toma, by which signaling flag, improving the redundancy of signaling in the bitstream to decoder, and to further rely on the art to Morigami in order to expressly describe the scaling-descaling being part of a coding system, where the inverse application of scaling i.e., descaling is implicitly part of picture reconstruction at the decoding site, hence deeming the combination predictable.
	
Re Claim 2. PALURI’299, Toma and Morigami disclose, the method of claim 1, 
PALURI’299 teaches, wherein a flat scaling matrix is used in the scaling tool for the conversion of the first video block (the default uses scaling matrices set equal to 16, Ch1. Background).
However the type of the flat matrix is not expressly taught by PALURI’299 but rather taught by,
the art to Morigami, teaching this limitation, wherein a flat scaling matrix is used in the scaling tool for the conversion of the first video block  (see flat matrix components e.g., the same value, Par.[0416]). 
The ordinary skilled in the art would have found obvious to associate the teachings of PALURI relying on a video coding process signaling the scaling matrix flag in a similar manner identified in the combined art to Toma, by which signaling flag, improving the redundancy of signaling in the bitstream and to decoder and to further seek method to improve coding efficiency when applying the scaling matrix to image processing per Morigami (Abstract, Par.[0003], [0007]) by which rational deeming the combination obvious.
 
Re Claim 3. PALURI’299, Toma and Morigami disclose, the method of claim 2, 
PALURI’299 teaches, wherein values of the flat scaling matrix are equal to 16 (the default uses scaling matrices set equal to 16, Ch1. Background).  

Re Claim 4. PALURI’299, Toma and Morigami disclose, the method of claim 1, 
PALURI’299 teaches, wherein values of the explicit scaling matrix are determined in a same way for a second video block that is coded using an intra block copy mode and a third video block that is coded using an inter mode (using the intra prediction copy IBC, according to MatrixType coding modes in versatile video coding VVC, i.e., for encoding/decoding as specified at the Ch.1 Background).  

Re Claim 5. PALURI’299, Toma and Morigami disclose, the method of claim 1, 
PALURI’299 teaches, wherein a second video block in a video region coded using an intra block copy mode and a third video block in the video region coded using an inter mode share same sets of explicit scaling matrices (at different blocks i.e., the second and third blocks, e.g., when considering the Default mode being the first applied, then using intra and IBCinter prediction modes per Ch1 Background herein cited;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
).  

Re Claim 6. PALURI’299, Toma and Morigami disclose, the method of claim 5, 
PALURI’299 teaches, wherein the sets of explicit scaling matrices are derived from a scaling list data syntax structure in the bitstream (the scaling matrix list is signaled by a flag, scaling_list_enabled_flag, in the SPS, PPS or APS bitstream syntax, at Ch.1 Introduction). 

Re Claim 7. PALURI’299, Toma and Morigami disclose, the method of claim 6, 
PALURI’299 teaches, wherein the scaling list data syntax structure includes at least one of a first syntax element indicating whether values of the scaling list are predicted from a reference scaling list, a second syntax element indicating the reference scaling list, a third syntax element indicating values of DC positions of the explicit scaling matrices, or a fourth syntax element indicating difference between a current matrix coefficient and a previous matrix coefficient (a second flag indicating the scaling list data signaled in SPS by sps_scaling_list_data_present_flag, Ch.1 Introduction, or the PPS signaled pps_scaling_list_data_present_flag, or a user defined mode based on the block size at Abstract, for explicit signaling, Ch.1 Introduction, or defining the MatrixType_DC at Background). 
However,  Morigami teaches about a plurality of syntax elements being signaled in the bitstream as in,
wherein the scaling list data syntax structure 
(the scaling list data syntax includes per Fig.3, 6, 21, 26 with the code in Fig.3 reproduced  below, Par.[0080]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
) includes at least one of a first syntax element indicating whether values of the scaling list are predicted from a reference scaling list (e.g., a first syntax signaled as  scaling_list_param( ) signaled by a flag scaling_list_present_flag, in Fig.3 etc.,), a second syntax element indicating the reference scaling list (a second syntax in copy mode indicating a reference scaling list, transmitted in the bitstream Par.[0014],[0024] or [0101] by scaling_list_pred_matrix_id_delta where the matrix ID MatrixID of the scaling list is being referenced to the reference matrix ID, RefMatrixID, of the scaling list Par.[0101] Eq. 1), a third syntax element indicating values of DC positions of the explicit scaling matrices (a third syntax signaling the prediction mode, e.g., DC, scaling_list_pred_mode_flag, Fig.3 etc.), or a fourth syntax element indicating difference between a current matrix coefficient and a previous matrix coefficient (and the fourth difference syntax scaling_list_pred_matrix_id_delta, Fig.3 or DiffMatrx, 162 Fig.9 etc.,).

Re Claim 8. PALURI’299, Toma and Morigami disclose, the method of claim 5, 
PALURI’299 teaches, wherein the video region is a slice or a picture (the signaling is coded in the header of a slice, Ch.2).  

Re Claim 9. PALURI’299, Toma and Morigami disclose, the method of claim 1, 
Toma teaches, wherein the differential coding tool includes a block differential pulse code modulation mode (applying the DPCM at block level, Ch.3.1.2 per matrix size representing the block, CU size, e.g., 16x16 Ch.2 and Fig.1 for intra blocks and Fig.2 for inter blocks).  

Re Claim 10. PALURI’299, Toma and Morigami disclose, the method of claim 1, 
PALURI’299 teaches, wherein the conversion includes encoding the first video block into the bitstream (considering the first block being the first video block of claim 1, the encoding includes the scaling of at least the first block coefficients of a slice as signaled in the slice_header, by the flag slice_scaling_list_present_flag, at Table 5 and signaling syntax at Ch.2-3).  

Re Claim 11. PALURI’299, Toma and Morigami disclose, the method of claim 1, 
PALURI’299 teaches, wherein the conversion includes decoding the first video block from the bitstream (the decoding process similarly using the scaling process in reverse order at the prediction loop, as signaled by the scaling list flag to reconstruct the original current blocks of the encoded video, e.g., using the intra prediction copy IBC, according to MatrixType coding modes in versatile video coding VVC, i.e., for encoding/decoding as specified at the Ch.1 Background). 

 Re Claim 12. This claim represents the apparatus for processing video data comprising a processor and a non-transitory memory with instructions implicitly comprising a processor and storage memory being used in the scaling process for the transform coefficients of the video blocks, (defined in PALURI’299 at Ch.1 Introduction), without which none of the method limiting steps described at claim 1 would be possible, hence it is rejected based on the same mapped evidence mutatis mutandis. 

 Re Claim 12. This claim represents the apparatus for processing video data implementing the same limitations of claim 3, hence it is rejected based on the same mapped evidence mutatis mutandis.  

Re Claim 14. PALURI’299, Toma and Morigami disclose, the apparatus of claim 12, 
PALURI’299 teaches, wherein values of the explicit scaling matrix are determined in a same way for a second video block that is coded using an intra block copy mode and a third video block that is coded using an inter mode (implementing the method of using the intra prediction copy IBC, according to MatrixType coding modes in versatile video coding VVC, i.e., for encoding/decoding as specified at the Ch.1 Background); 
wherein a second video block in a video region coded using an intra block copy mode and a third video block in the video region coded using an inter mode share same sets of explicit scaling matrices (according to the first and second video blocks being scaled and signaled to decoder, as scaling matrices the third and fourth blocks not defined in specification, but considered to be subsequent blocks following the first and second and being similarly processed as intra/inter prediction modes, then obviously using the same intra / IBCinter prediction modes per Ch1 Background below cited

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
); 80 155934297.1Docket No. 130408-8687.US01 
wherein the sets of explicit scaling matrices are derived from a scaling list data syntax structure in the bitstream (it is by design that the scaling list data is derived from the explicit signaling syntax of the scaling matrices list coded in the bitstream, e.g., from the syntax of the User Defined mode when the scaling list data is explicitly signaled, Ch.1 Introduction, citing;


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
); 
wherein the scaling list data syntax structure includes at least one of a first syntax element indicating whether values of the scaling list are predicted from a reference scaling list, a second syntax element indicating the reference scaling list, a third syntax element indicating values of DC positions of the explicit scaling matrices, or a fourth syntax element indicating difference between a current matrix coefficient and a previous matrix coefficient (a second flag indicating the scaling list data signaled in SPS by sps_scaling_list_data_present_flag, Ch.1 Introduction, or the PPS signaled pps_scaling_list_data_present_flag, or a user defined mode based on the block size at Abstract, for explicit signaling, Ch.1 Introduction, or defining the MatrixType_DC at Background); 
wherein the video region is a slice or a picture (the signaling is coded in the header of a slice, Ch.2); and 
Toma teaches, wherein the differential coding tool includes a block differential pulse code modulation mode (applying the DPCM at block level, Ch.3.1.2 per matrix size representing the block, CU size, e.g., 16x16 Ch.2 and Fig.1 for intra blocks and Fig.2 for inter blocks).
With Morigami teaching, wherein the scaling list data syntax structure 
(the scaling list data syntax includes per Fig.3, 6, 21, 26 with the code in Fig.3 reproduced  below, Par.[0080]


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
) includes at least one of a first syntax element indicating whether values of the scaling list are predicted from a reference scaling list (e.g., a first syntax signaled as  scaling_list_param( ) signaled by a flag scaling_list_present_flag, in Fig.3 etc.,), a second syntax element indicating the reference scaling list (a second syntax in copy mode indicating a reference scaling list, transmitted in the bitstream Par.[0014],[0024] or [0101] by scaling_list_pred_matrix_id_delta where the matrix ID MatrixID of the scaling list is being referenced to the reference matrix ID, RefMatrixID, of the scaling list Par.[0101] Eq. 1), a third syntax element indicating values of DC positions of the explicit scaling matrices (a third syntax signaling the prediction mode, e.g., DC, scaling_list_pred_mode_flag, Fig.3 etc.), or a fourth syntax element indicating difference between a current matrix coefficient and a previous matrix coefficient (and the fourth difference syntax scaling_list_pred_matrix_id_delta, Fig.3 or DiffMatrx, 162 Fig.9 etc.,).

Re Claim 15. This claim represents the apparatus for processing video data comprising a non-transitory memory with instructions implicitly stored in a memory to be used in the scaling process for the transform coefficients of the video blocks, (defined in PALURI’299 at Ch.1 Introduction), without which none of the method limiting steps described at claim 1 would be possible, hence it is rejected based on the same mapped evidence mutatis mutandis.

Re Claim 16. This claim represents the non-transitory computer-readable storage medium video data executing the same limitations of claim 3, hence it is rejected based on the same mapped evidence mutatis mutandis.  
 
Re Claim 17. This claim represents the non-transitory computer-readable storage memory with instructions implicitly stored in a memory used in the scaling process of the transform coefficients of the video blocks, (defined in PALURI’299 at Ch.1 Introduction), and executing the limiting steps described at claim 12, hence it is rejected based on the same mapped evidence mutatis mutandis.

Re Claim 18. This claim represents the non-transitory computer-readable storage memory with instructions implicitly stored in a memory used in the scaling process of the transform coefficients of the video blocks, (defined in PALURI’299 at Ch.1 Introduction), and executing the limiting steps of the method claim 1, where the preamble reciting “a non-transitory computer-readable recording medium storing a bitstream..”, is interpreted as having a bitstream storage medium at an intermediary server device identified in Morigami at (Par.[0510]-[0511]) hence it is rejected based on the same mapped evidence mutatis mutandis.

Re Claim 19. This claim represents the non-transitory computer-readable recording medium, wherein a flat scaling matrix is used in the scaling tool for the conversion of the first video block; and wherein values of the flat scaling matrix are equal to 16 as performed at claim 3, hence it is rejected based on the same mapped evidence mutatis mutandis.  
	
Re Claim 20. This claim represents the non-transitory computer-readable storage memory with instructions implicitly stored in a memory used in the scaling process of the transform coefficients of the video blocks, (defined in PALURI’299 at Ch.1 Introduction), and executing the limiting steps described at claim 17, hence it is rejected based on the same mapped evidence mutatis mutandis.

Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/